COURT OF APPEALS OF VIRGINIA


Present: Judge Humphreys, Senior Judges Coleman and Clements


SHEETZ, INC. AND
 FIDELITY AND GUARANTY INSURANCE COMPANY
                                                                MEMORANDUM OPINION *
v.     Record No. 0671-11-3                                         PER CURIAM
                                                                   AUGUST 23, 2011
BRENDA LOUISE LLOYD RIFFEY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (S. Vernon Priddy III; Mark M. Caldwell III; Two Rivers Law
                 Group, P.C., on briefs), for appellants.

                 (A. Thomas Lane, Jr.; A. Thomas Lane, Jr. and Associate, on brief),
                 for appellee.


       Sheetz, Inc. and its insurer, Fidelity and Guaranty Insurance Company (employer) appeal

a decision of the Workers’ Compensation Commission. Employer contends the commission

erred in finding (1) Brenda Riffey (claimant) was entitled to temporary total disability benefits,

and (2) employer was responsible for treatment by and referrals from Dr. John E.H. Sherry. We

have reviewed the record and the commission’s opinion and find this appeal is without merit.

Accordingly, we affirm for the reasons stated by the commission in its final opinion. See Riffey

v. Sheetz, Inc., VWC File No. 236-96-45 (Mar. 3, 2011). We dispense with oral argument and

summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.